3Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 March 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Status of Application
2.	The instant application was filed 29 May 2020.  Claims 1-20 are currently pending and examined on the merits within. 

Claim Objections
3.	Claim 19 is objected to because of the following informalities: “the animals in need are” should instead recite “the animal in need is”.  Appropriate correction is required. 

4.	Claims 12 and 20 are objected to because of the following informalities: “MCTs” should instead recite “medium chain triglycerides” or in the independent claims “medium chain triglycerides” should instead recite “medium chain triglycerides (MCTs)”.  Appropriate correction is required. 

Claim Rejections – 35 U.S.C. 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1, 4, 8-9, 12-13, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koutnik et al. (WO2019/109050).
	Regarding instant claims 1, 13, and 19, Koutnik et al. disclose methods and compositions for treating muscle wasting resulting from an underlying disease such as cancer cachexia.  See abstract.  The composition includes a ketogenic supplement and a medium chain triglyceride.  See abstract. The disclosed subject matter relates to reducing muscle atrophy.  See page 1, lines 9-11. Koutnik et al. define treating as improving or altering muscle wasting, i.e., increasing weight gain or maintaining lean body mass. See page 6, lines 30-34. 
	Regarding instant claim 4, sources of medium chain triglycerides include caprylic acid and capric acid.  See page 10, lines 14-30.  
	Regarding instant claims 8-9 and 17, the term patient or subject refers to cats. See page 7, lines 7-12.
	Regarding instant claims 12 and 20, the medium chain triglycerides may be present in amounts to provide 0.001 to 20 g per kg of patient. See page 10, lines 14-30.  
	Thus the instant claims are anticipated by Koutnik et al. 

7.	Claim(s) 1, 5-7, 10-11, 13, and 15-16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brito De La Fuente et al. (WO2018/091564).
	Regarding instant claims 1 and 13, Brito De La Fuente et al. disclose polyunsaturated fatty acids, vitamin E, vitamin D, and amino acids as active ingredients for use in a patient with sarcopenia wherein an effective amount of said active ingredient is administered in the form of a nutritional composition comprising a lipid component, vitamin E, vitamin D, glycine, arginine, and tryptophan.  See abstract.  The lipid component includes MCT in oil or fat form providing C6-C12 fatty acids.  See paragraph [0076].  Since Brito De La Fuente et al. disclose treating loss of muscle mass, this reads on maintaining lean body mass. 
	Regarding instant claims 5 and 15, vitamin E is an antioxidant.  See paragraph [0093].
	Regarding instant claim 6, the composition may comprise an alpha-linolenic acid.  See paragraph [0085].
	Regarding instant claims 7 and 16, the nutritional composition can be demonstrated using an animal model, thus the food would be animal food.  See paragraph [00133].  Nutritional compositions refer to synthetically produced food.  See paragraph [0019]. The nutritional compositions are nutritionally complete.  See paragraph [0022]. 
	Regarding instant claim 10, the animal is an aged animal.  See paragraph [00133].
	Regarding instant claim 11, the composition was administered daily for 7 days.  See paragraph [00152].
	Thus the instant claims are anticipated by Brito De La Fuente et al.



Claim Rejections – 35 U.S.C. 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koutnik et al. (WO2019/109050) in view of Brito De La Fuente et al. (WO2018/091564).
	Regarding instant claims 1, 13, and 19, Koutnik et al. teach methods and compositions for treating muscle wasting resulting from an underlying disease such as cancer cachexia.  See abstract.  The composition includes a ketogenic supplement and a medium chain triglyceride.  See abstract. The disclosed subject matter relates to reducing muscle atrophy.  See page 1, lines 9-11. Koutnik et al. define treating as improving or altering muscle wasting, i.e., increasing weight gain or maintaining lean body mass. See page 6, lines 30-34. 
	Regarding instant claim 4, sources of medium chain triglycerides include caprylic acid and capric acid.  See page 10, lines 14-30.  
	Regarding instant claims 8-9 and 17, the term patient or subject refers to cats. See page 7, lines 7-12.
	Regarding instant claims 12 and 20, the medium chain triglycerides may be present in amounts to provide 0.001 to 20 g per kg of patient. See page 10, lines 14-30.  
	Figure 7a shows 3.75 mL/kg KE + 3.75 mL/kg MCT reading on 50% MCT.
	Koutnik et al. do not teach omega-3 fatty acid.
	Regarding instant claims 1 and 13, Brito De La Fuente et al. teach polyunsaturated fatty acids, vitamin E, vitamin D, and amino acids as active ingredients for use in a patient with sarcopenia wherein an effective amount of said active ingredient is administered in the form of a nutritional composition comprising a lipid component, vitamin E, vitamin D, glycine, arginine, and tryptophan.  See abstract.  The lipid component includes MCT in oil or fat form providing C6-C12 fatty acids.  See paragraph [0076].  Since Brito De La Fuente et al. disclose treating loss of muscle mass, this reads on maintaining lean body mass. 
	Regarding instant claims 5 and 15, vitamin E is an antioxidant.  See paragraph [0093].
	Regarding instant claim 6, the composition may comprise an alpha-linolenic acid.  See paragraph [0085].
	Regarding instant claims 7 and 16, the nutritional composition can be demonstrated using an animal model, thus the food would be animal food.  See paragraph [00133].  Nutritional compositions refer to synthetically produced food.  See paragraph [0019]. The nutritional compositions are nutritionally complete.  See paragraph [0022]. 
	Regarding instant claim 10, the animal is an aged animal.  See paragraph [00133].
	Regarding instant claim 11, the composition was administered daily for 7 days.  See paragraph [00152].
	Brito De La Fuente et al. teach that the lipid compound provides 40-50 EN% wherein 12-16 EN% is provided by the PUFA.  See paragraph [0013].
	It would have been well within the purview of the skilled artisan as of the effective filing date of the invention to modify the amount of the medium chain triglycerides within the known teachings of Koutnik et al. and Brito De La Fuente et al.  to optimize the therapeutic effect dependent on the disease state and patient needs.  It would have been obvious to add alpha-lineolic acid to the composition of Koutnik et al. to add additional therapeutic effect since Brito De La Fuente et al. specifically teach the effectiveness of a combination of fatty acids within the lipid component.  It would have been well within the purview of the skilled artisan to provide nutritionally complete food for the cat since Brito De La Fuente et al. teach the importance of nutritionally complete food for administering the composition to the subject and administering the composition daily for seven days.  It would have been obvious to administer the composition to a senior cat since Brito De La Fuente et al. teach aged animals. 

Conclusion
10.	No claims are allowed at this time.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615